Title: To George Washington from James Reynolds, 26 June 1789
From: Reynolds, James
To: Washington, George



The Petition of James Reynolds of New York Most Humbly Sheweth
New York June 26th 1789

That your Petitioner understanding that the Impost will soon be in the possession of the Congress of the United States, and that a regulation therefor will Shortly take place.
That your Petitioner humbly informs that he has been employed in the Service of the United States in the late War with his Sloop in the North River upwards of two years, that he afterwards was employ’d in the Commissarys Department to the close of the war, which duty he discharged to the entire approbation of his employers.
That your Petitioner humbly conceives himself qualified to discharge the Duty or Office of Tide or Land Waiter and will give Sufficient Security for the faithful discharge of such Trust if required.
Your Petitioner therefore humbly prays to be appointed either Land or Tide Waiter as in your Wisdom shall seem meet. And your Petitioner as in duty bound shall ever pray &C.

James Reynolds

